DETAILED ACTION

This office action is a response to the amendment filed on 6/3/2022. Claims 1-4, 6-14, 16-19 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-4, 6-14, 16-19 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 6/3/2022 and terminal disclaimer filed on 7/29/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for detecting network traffic congestions in geographical areas covered by communication network. The method involves determining that one or more geographical areas have low quality of experience (QoE) based on one or more quality of experience metrics and a set of criteria. A severity of low quality of experience in each associated geographic area is determined based on a connection demand metric associated with each geographic area. A QoE report indicating the severity of the low QoE for each geographic area is sent to the client system.
Closest prior art include Lau et al., Tapia, and Tofighbakhsh et al. Lau discloses techniques for determining a context based QoE based on QoE diagnostic files. The data may be related to a device, base station, or a network element; and the aggregated data may represent a plurality of devices over a region or regions. A QoE analyzer determines device drop rates per regions or markets. However, Lau does not disclose the features of determining a severity of the low quality of experiences for each geographic area, where the severity is based on a connection demand metric.
Tapia discloses that a QoE query may request specific performance indicators for a selected group of users in a selected geographical region. Conditions may be detected based on KPIs and other data including changes in performance of a device compared to a historical performance trend. Tofighbakhsh discloses a method for providing QoE display data associated with geographic areas to the user.
However, prior art on record does not disclose the claimed features of determining a priority score for geographic areas having low QoE based on severity of the low QoE for the respective areas. 
Claims 1, 11, 16 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining a priority score for each geographic area having low quality of experiences based on the severity of the low quality of experiences for each geographic area; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414